                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York

AFM                                               271 Cadman Plaza East
F. #2016R02228                                    Brooklyn, New York 11201



                                                  March 12, 2020


By Email and ECF

Andrew J. Frisch
One Penn Plaza, Suite 5315
New York, NY 10119

              Re:       United States v. Aleksandr Zhukov
                        Criminal Docket No. 18-633 (S-1) (EK)

Dear Mr. Frisch:

               Enclosed please find the government’s discovery in accordance with Rule 16
of the Federal Rules of Criminal Procedure, consisting of the following material:

                    •   ZHU006442 – Finalized translations of Skype chats.
                    •   ZHU006443 - Finalized translations of Jabber chats.
                    •   ZHU006444 – ZHU006553 – Finalized translations of documents.
                    •   ZHU006554—Image of a datacenter.


                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/ Alexander Mindlin
                                                  Alexander Mindlin
                                                  Assistant U.S. Attorney
                                                  (718) 254-6433

Enclosures

cc:    Clerk of the Court (EK) (by ECF) (without enclosures)
